Citation Nr: 1209889	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  08-19 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for typhus.

2.  Entitlement to service connection for malaria.

3.  Entitlement to service connection for psoriasis.

4.  Entitlement to service connection for left leg cellulitis.

5.  Entitlement to service connection for a low back disability including secondary to typhus.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a forehead mass.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to December 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In October 2011, the Veteran withdrew his request for a hearing before a Veterans' Law Judge traveling to the RO.


FINDINGS OF FACT

1.  The Veteran has not had typhus at any time during the pendency of the appeal.

2.  The Veteran has not had malaria at any time during the pendency of the appeal.

3.  The Veteran has not had psoriasis at any time during the pendency of the appeal.

4.  The Veteran has not had left leg cellulitis at any time during the pendency of the appeal.

5.  The Veteran's low back disability is not related to service, was not caused or aggravated by a service connected disability, and arthritis did not manifest to a compensable degree within one year of service.
6.  The Veteran's hypertension is not related to service, nor did it manifest within one year of service separation.

7.  The Veteran's forehead mass, diagnosed as a lesion, lipoma, and a cyst, is not related to service.


CONCLUSION OF LAW

1.  Typhus was not incurred in or aggravated by military service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  Malaria was not incurred in or aggravated by military service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

3.  Psoriasis was not incurred in or aggravated by military service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

4.  Left leg cellulitis was not incurred in or aggravated by military service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

5.  A low back disability was not incurred in or aggravated by military service, it may not be presumed to have been incurred in service, and it was not caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).
6.  Hypertension was not incurred in or aggravated by military service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

7.  A forehead mass was not incurred in or aggravated by military service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

As to all the issues on appeal, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board finds that a letter dated in July 2007, prior to the August 2007 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  Moreover, the Board finds that even if the above letter did not provided adequate 38 U.S.C.A. § 5103(a) notice that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letter as well as the rating decisions and the statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records and post-service treatment records from the San Antonio VA Medical Center and the South Texas Health Care System.

While the record includes a VA treatment record from September 1995 and a VA treatment record from December 1996, it does not include any other substantial post-service treatment records until 2007.  In this regard, the Board notes that in his June 2007 claim the Veteran only listed his service treatment records as a place where VA could find a record of his treatment for his claimed disorders.  Moreover, the Veteran did not identify any post-service treatment records and never provided VA with authorizations to obtain any records despite being asked to do so in the July 2007 VCAA letter.  Therefore, the Board finds that a remand to attempt to obtain any outstanding records is not required.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim"); Wood v. Derwinski, 1 Vet. App. 190. 192 (1991) (holding that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the purtative evidence.").

The Veteran was not afforded VA examinations in connection with his claims.  In this regard, the Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet this standard as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Given the above standard, the Board finds that a remand for a VA examination is not required because service treatment records are negative for the claimed disorders, the post-service record is negative for the claimed disorders for almost half a century after his separation from active duty if ever, the Board finds the lay statements from the Veteran and others regarding a nexus between alleged current disabilities and service conclusory generalized statements for reasons that will be explained below, and the Board does not find the lay statements from the claimant and others regarding continuity of symptomatology competent and credible evidence for reasons that will be explained below.  See 38 U.S.C.A. § 5103A(d); Also see Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that VA was not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service when the Board does not find his statements credible); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claims

The Veteran contends that his typhus, malaria, psoriasis, left leg cellulitis, low back disability, hypertension, and forehead mass were all caused by his military service including his exposure to herbicides while in the Republic of Vietnam.  As to his psoriasis, it is also claimed that it was caused by the anti-malaria drugs he took while in the Republic of Vietnam.  As to his low back disability, it is also claimed that it was caused by his typhus.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, hypertension, and malignant tumors will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

With regard to herbicide exposure, VA laws and regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam war period.  38 C.F.R. § 3.307.  For these Vietnam war Veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

The list of diseases associated with exposure to certain herbicide agents is as follows: chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

In essence, if the Veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources, including credible lay evidence, in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.

The Federal Circuit has held that a Veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

a.  Service connection for typhus, malaria, psoriasis,
 and left leg cellulitis.

With the above laws and regulations in mind, the Board will first look to see if the record contains a competent and credible diagnosis of typhus, malaria, psoriasis, and/or left leg cellulitis at any time during the pendency of his appeal.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1110, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309; McClain, supra.

In this regard, the Board notes that service treatment records dated in November 1969 document the Veteran's complaints and treatment for an illness.  However, while typhus was suspected, serological testing, including malaria smears and a blood count, were negative.  The claimant was diagnosed with a viral illness, treated with Tetracycline hydrochloride (TCN), and his condition improved.  A December 1969 service treatment record also shows the Veteran was given medication to prevent malaria.  The Veteran also claimed that medical treatise evidence reports that some anti-malaria medications can cause psoriasis.  In addition, the Board notes that the post-service record documents the Veteran's one time treatment for psoriasis in 1993 and one time treatment for left foot cellulitis in 1996.  

However, service treatment records, including the December 1969 separation examination, are negative for symptoms of or a diagnosis of psoriasis and left leg cellulitis.  Additionally, service treatment records, including the December 1969 separation examination, are negative for a diagnosis of typhus or malaria.  In fact, the December 1969 separation examiner specifically determined that clinical evaluation of the Veteran was normal in all areas.  The Veteran's report of medical history at the time of separation indicates no history of typhus, malaria, psoriasis, or a left leg problem.  The only past medical condition noted was a history of mumps.

Likewise, the post-service record is negative for a diagnosis of typhus or malaria.  Moreover, since filing his claim for service connection in 2007 his medical records have been negative for a diagnosis of psoriasis or left leg cellulitis.  While VA treatment records starting in 2007 noted, on occasion, the Veteran's complaints of psoriasis and/or noted that the claimant's medical history including psoriasis and/or malaria, these records do not ever show the claimant actually being diagnosed with psoriasis or malaria.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (holding that a symptom such as pain without a diagnosed related medical condition does not constitute a disability for which service connection may be granted).

Furthermore, while the Veteran and his representative as lay persons are competent to report on the claimant's observable symptoms because this requires only personal knowledge as it comes to them through their senses, the Board finds that they are not competent to provide a diagnosis of typhus, malaria, psoriasis, and/or left leg cellulitis because such an opinion requires medical expertise which they do not have.  See Jandreau, supra; Buchanan, supra; Charles, supra; Espiritu, supra.  

Therefore, since a condition precedent for establishing service connection on both a direct and a presumptive bases is the Veteran being diagnosed with the claimed disease process at any time during the pendency of his appeal and this claimant does not have such diagnoses, the Board finds that entitlement to service connection for typhus, malaria, psoriasis, and left leg cellulitis must be denied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1110, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein); also see McClain, supra; Hickson, supra.  

b.  Service connection for a low back disability, hypertension,
and a forehead mass.

As to service incurrence under 38 C.F.R. § 3.303(a), the Board finds that the Veteran is both competent and credible to report on what he can see and feel such as observable symptoms of a low back disability (i.e., pain and limitation of motion), hypertension (i.e., dizziness), and a forehead mass (i.e., a lump on his head), even when not documented in his medical records, because these symptoms come to him through his own senses.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  

However, the Veteran's service treatment records, including the December 1969 separation examination, are negative for complaints or treatment for symptoms of and/or a diagnosis of a low back disability, hypertension, and/or a forehead mass.  In fact, the December 1969 separation examiner specifically opined that clinical evaluation of the Veteran was normal in all areas.  Moreover, his blood pressure at this time was 128/80.  

The Board recognizes the fact that the Veteran is competent and credible to report on what he can see and feel, nonetheless, the Board finds more compelling the service treatment records, including the normal December 1969 separation examination, which are negative for complaints, diagnoses, or treatment for a low back disability, hypertension, and a forehead mass, than the appellant's claims that he had problems with low back pain and limitation of motion, dizziness, and a lump on his forehead while on active duty and since that time.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  The Board also finds that the Veteran's report of medical history at the time of separation which indicated no history of a back problem, hypertension, or any sort of forehead mass or lipoma, to be competent and credible evidence of no disability in service.  The only past medical condition noted at separation was a history of mumps.

Accordingly, the Board finds that entitlement to service connection for a low back disability, hypertension, and a forehead mass must be denied based on service incurrence despite the Veteran's claims regarding having problems with observable symptoms of these disabilities while on active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

As to the presumptions found at 38 C.F.R. § 3.309(a), the Board notes that the record does not show the Veteran being diagnosed with arthritis in the low back or hypertension in the first post-service year.  Likewise, the record does not ever show the Veteran's forehead mass being diagnosed as a malignant tumor.  Accordingly, the Board finds that entitlement to service connection for a low back disability, hypertension, and a forehead mass must be denied on a presumptive bases under 38 C.F.R. § 3.309(a).  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307 (2011).  

As to the presumptions found at 38 C.F.R. § 3.309(e) for herbicide exposure, the record shows that the Veteran served in the Republic of Vietnam from November 1968 to December 1969.  Therefore, the Board finds that the claimant is a Vietnam war Veteran and the presumptions found at 38 C.F.R. § 3.309(e) apply to the current appeal.  However, the Board notes that 38 C.F.R. § 3.309(e) does not list a low back disability diagnosed as degenerative joint disease, hypertension, and/or a forehead mass diagnosed as a lesion, lipoma, and a cyst as diseases associated with exposure to herbicide agents.  Accordingly, the Board finds that entitlement to service connection for a low back disability, hypertension, and a forehead mass must be denied under 38 C.F.R. § 3.309(e) despite the claimant being a Vietnam war Veteran.  See 38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307 (2011).  

The Board notes that the record does not contain any diagnosis related to the Veteran's hypertension that matches any disease listed in 38 C.F.R. § 3.309(e), including the new regulation. See 75 Fed. Reg. 53,216 (2010). The Secretary of the Department of Veterans Affairs has decided that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. Moreover, the Secretary has specifically determined that there is inadequate or insufficient evidence to determine whether an association exists between certain health outcomes, including circulatory disorders such as hypertension. This is defined to mean that the available studies are of insufficient quality, consistency, or statistical power to permit a conclusion regarding the presence or absence of an association with herbicide exposure. The notice goes on to state that VA has determined that a positive association does not currently exist between herbicide exposure and hypertension. See Notice, 75 Fed.Reg. 32540, 32542, 32552  (2010). 

A low back disability and the Veteran's forehead disability are not on the list of enumerated diseases associated with exposure to herbicide agents, such as Agent Orange.  38 C.F.R. § 3.309(e).  In fact, the Secretary has concluded, based on multiple in-depth studies conducted by the National Academy of Sciences (NAS), that there is inadequate evidence of an association between exposure to herbicides and non-listed diseases such as a low back disability or the Veteran's forehead cysts, or lipomas.  See Diseases Not Associated With Exposure to Certain Herbicide Agents, 72 Fed. Reg. 32,395 - 32,407 (June 12, 2007).  Thus, the Agent Orange presumptive provisions do not provide a basis upon which to establish service connection for melanoma. Accordingly, service connection for a low back disability or a forehead disability on a presumptive basis is not warranted

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from active duty in 1969 and first complaints and treatment in 2007 for a low back disability diagnosed as degenerative joint disease, hypertension, and a forehead mass diagnosed as a lesion, lipoma, and a cyst, to be compelling evidence against finding continuity.  Put another way, the thirty-eight year gap between the Veteran's discharge from active duty and the first evidence of any of the claimed disorders weighs heavily against his claims.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

In this regard, the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems with low back pain and limitation of motion, dizziness, and a lump on his forehead since service.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  The Board also acknowledges that the Veteran's representative is competent to give evidence about what he can see such as the claimant appearing to be in pain, dizzy, and having a lump on his forehead.  Id.

However, upon review of the claims file, the Board finds that the Veteran's and his representative's assertions that the claimant has had his current low back disability, hypertension, and forehead mass since service are not credible.  In this regard, the Veteran and his representative's claims are contrary to what is found in the service and post-service records.  The Board also finds that the the normal December 1969 separation examination as well as the Veteran's failure to identify any post-service treatment records in his June 2007 claim or in any other subsequent writing to VA weighs heavily against the claims of continuity.

In these circumstances, the Board gives more credence and weight to the negative separation examination, the negative report of medical history, and the lack of medical evidence of record, which does not show complaints, diagnoses, or treatment for any of the claimed disorders for four and a half decades following his separation from active duty, than any claims by the Veteran and his representative to the contrary.  Therefore, entitlement to service connection for a low back disability, hypertension, and a forehead mass based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of the disabilities after service under 38 C.F.R. § 3.303(d), the Board notes that the record is negative for a competent and credible opinion finding a causal association or link between the Veteran's low back disability, hypertension, and forehead mass and an established injury, disease, or event of service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau, supra.  

As to the Veteran's and his representative's assertions that the claimant's low back disability, hypertension, and forehead mass were caused by his military service including his presumptive exposure to herbicides while serving in the Republic of Vietnam, the Board finds that diagnosing a chronic low back disability, hypertension, and a lesion/lipoma/cyst of the forehead requires because special equipment, testing, and/or medical training that neither the Veteran nor his representative have and therefore the presence of the disorders is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that their opinions that these disorders were caused by service is not competent evidence.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  

Based on the discussion above, the Board also finds that service connection for a low back disability, hypertension, and a forehead mass is not warranted based on the initial documentation of the disabilities after service because the weight of the competent and credible evidence is against finding a causal association or link between the post-service disorders and an established injury, disease, or event of service origin.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau, supra.

Accordingly, the Board must conclude that the weight of the evidence is against the claims of service connection for a low back disability, hypertension, and a forehead mass.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

As to the Veteran's claims that the degenerative joint disease in his low back was caused by the typhus he contracted while on active duty, the Board notes that for the reasons explained above the claimant is not entitled to service connection for typhus.  Therefore, since a condition precedent for establishing secondary service connection is the Veteran being service connected for the disability he is claiming caused or aggravated his other disability, the Board finds that entitlement to service connection for a low back disability secondary to typhus must also be denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310.

Conclusion

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claims, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Entitlement to service connection for residuals of typhus is denied.

Entitlement to service connection for malaria is denied.

Entitlement to service connection for psoriasis is denied.

Entitlement to service connection for left leg cellulitis is denied.

Entitlement to service connection for a low back disability including secondary to typhus is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a forehead mass is denied.


____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


